169 B.R. 22 (1993)
In re 680 FIFTH AVENUE ASSOCIATES, et al., Debtors.
680 FIFTH AVENUE ASSOCIATES, 54th and Fifth Land Partners, Plaintiffs-Appellants,
v.
The MUTUAL BENEFIT LIFE INSURANCE COMPANY IN REHABILITATION, Defendant-Appellee.
No. 93 Civ. 3402 (LBS).
United States District Court, S.D. New York.
September 30, 1993.

ORDER
SAND, District Judge.
After full briefing and oral argument, we affirm the decision of the Bankruptcy Court, substantially for the reasons set forth in the Opinion of Bankruptcy Judge Francis G. Conrad, 156 B.R. 726.
SO ORDERED.